          Case 1:20-cv-04067-ER Document 18 Filed 06/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERIC BUTLER and JACOB J. KATZBURG,

                            Plaintiffs,
                                                                      ORDER
                    -against-
                                                                  20 Civ. 4067 (ER)
CITY OF NEW YORK, et al.,

                            Defendants.

EDGARDO RAMOS, United States District Judge:

       For the reasons stated on the record at the hearing on June 4, 2020, Plaintiffs’ motion for

a temporary restraining order is DENIED. The parties are directed to meet and confer regarding

a discovery schedule, to be submitted on consent no later than 5:00 PM Tuesday, June 9, 2020.

       It is SO ORDERED.

 Dated:   June 5, 2020
          New York, New York

                                                            EDGARDO RAMOS
                                                          United States District Judge
